Citation Nr: 0329171	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The appellant had initial active duty for training (basic 
training) in the Army from February 4, 2000 to March 14, 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2000 RO decision which denied service 
connection for a right knee disorder.  

Evidence of record indicates that the claimant injured her 
right knee in September 1999 prior to service, and she 
reports that she reinjured the knee in February 2000 while 
performing exercises during basic training.  Medical records 
from her February-March 2000 active duty for training note 
right knee problems.  A post-service September 2000 VA 
examination found insufficient evidence of any chronic right 
knee disorder.  Subsequently, in January 2001, a private 
physician rendered a diagnosis of intermittent subluxation 
with possible tear of the lateral meniscus.  In February 
2001, the claimant underwent an arthroscopy of the right knee 
with lateral retinacular release and excision of the medial 
femoral plica.  

In the judgment of the Board, further development of the 
evidence in warranted to assist the claimant in developing 
evidence pertinent to her claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Any updated treatment 
records regarding the right knee should also be secured.  
Another VA examination should also be given to help determine 
the nature and etiology of the current knee problem.  

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should have the claimant 
identify all sources of VA and non-VA 
treatment for right knee problems since 
her March 2000 release from service, and 
the RO should then obtain copies of all 
related medical records which are not 
already associated with the claims file. 



2.  Thereafter, the RO should have the 
claimant undergo another VA examination, 
with medical opinion, on the nature and 
etiology of current right knee problems.  
The claims folder should be provided to 
and reviewed by the doctor.  All current 
right knee disorders should be diagnosed.  
Based on examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of current right knee problems, 
including whether a current right knee 
disorder began in service or whether a 
preservice right knee disorder was 
permanently worsened by service.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a right knee 
disorder.  If the claim is denied, the 
claimant and her representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


